Citation Nr: 0003876	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-20 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 27, 
1994 for a permanent and total rating for nonservice-
connected disability pension purposes.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel







INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.  This matter originally came to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
awarded the veteran nonservice-connected disability pension 
benefits, effective February 23, 1995.  In November 1997, the 
Board granted an effective date of January 27, 1994 for VA 
nonservice-connected pension benefits.  He appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Thereafter, the Court reversed the Board's decision 
and remanded the matter for assignment of an effective date 
of December 9, 1992.  ([citation redacted]).


FINDING OF FACT

By November 16, 1999 decision, the Court directed that the 
Board assign an effective date of December 9, 1992 for the 
veteran's nonservice-connected disability pension.  


CONCLUSION OF LAW

The criteria for an effective date of December 9, 1992 for a 
permanent and total rating for nonservice-connected 
disability pension purposes have been met.  38 U.S.C. § 
5110(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In its November 1999 decision, the Court found that, on 
December 9, 1992, the veteran's application to reopen his 
claim for VA nonservice-connected disability pension benefits 
was received at the RO.  Moreover, the Court found that 
evidence received from the Social Security Administration 
which "established a prima facie case for [nonservice-
connected] pension" indicated that the veteran had been in 
receipt of such benefits prior to December 9, 1992.  

Under 38 U.S.C. § 5110(a), unless specifically provided 
otherwise, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.

Based on the foregoing, the Court held that an effective date 
of December 9, 1992 was warranted for a permanent and total 
rating for pension purposes and remanded the matter to the 
Board for the assignment of an effective date in accordance 
with its decision.  


ORDER

An effective date of December 9, 1992 for a permanent and 
total rating for VA nonservice-connected disability pension 
purposes is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

